Citation Nr: 1027857	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder to 
include as secondary to a right temporal lobe lesion.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the RO in 
Detroit, Michigan, which reopened and denied a claim of service 
connection for a seizure disorder secondary to a brain lesion.  
The Board remanded the issue in May 2007.  In October 2008, the 
Board reopened the claim and remanded for additional development.  
The case returns now for appellate consideration.

The Board notes there was a change in representation during the 
pendency of the appeal.  The Veteran is currently represented by 
a private attorney.  

The issue of service connection for migraine headaches has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The preponderance of the evidence of record is against a finding 
that the Veteran currently has a seizure disorder.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1153, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in October 2008, the Board remanded the issue 
currently on appeal.  The Board instructed the AOJ to notify the 
Veteran of the evidence and information necessary to substantiate 
his reopened claim, schedule the Veteran for an examination, and 
to readjudicate the claim.  On remand, the AOJ gave the Veteran 
proper notice, provided him with an examination, and 
readjudicated the claim.  Thus, there is compliance with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting that where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in October 2004, June 2007, October 2008 and 
May 2009 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters 
advised the Veteran of the information necessary to substantiate 
the claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran was 
informed of the specific types of evidence he could submit, which 
would be pertinent to his claim, and told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated 
in March 2006, June 2007, October 2008 and May 2009 provided the 
Veteran with notice concerning the assignment of disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  Subsequently, the Veteran's claim was 
readjudicated in a February 2010 supplemental statement of the 
case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield IV, at 
1323; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained.  The Veteran's Social Security 
Administration records have been associated with the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination 
in November 2009 to obtain an opinion as to whether his seizure 
disorder can be directly attributed to service.  The Board finds 
this examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted that 
the examiner reviewed the Veteran's claims file and medical 
records prior to the examination, and provided a summary of the 
relevant findings therein.  The opinion rendered by the examiner 
is supported by objective and clinical findings.  The Board, 
therefore, concludes that the November 2009 examination report is 
adequate upon which to base a decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection 

The Veteran is seeking service connection for a seizure disorder 
to include as secondary to a right temporal lobe lesion as a 
result of active service.  For the reasons set forth below, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it is 
manifested to a compensable degree within one year of separation 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was not 
noted.  The term "noted" denotes only such conditions as are 
recorded in examination reports.  History provided by the veteran 
of the preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  The law further 
provides that the burden to rebut the presumption and show no 
aggravation of a pre-existing disease or disorder during service 
lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).

Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, after having determined the 
presence of a preexisting condition, a lack of aggravation may be 
shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993) Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that there is evidence of 
an incurrence or aggravation of a disease or injury in service.  
Service treatment records reveal that the Veteran presented to 
sick call in August 1987 with complaints of a lump behind the 
right ear and postauricular pain.  Several days later, he was 
seen in the emergency room with complaints of throbbing pain at 
the right mastoid and a series of blackouts earlier that 
afternoon/evening.  In September 1987, following a CT scan, the 
Veteran was diagnosed with a right temporal lobe lesion of 
unknown etiology.  The lesion was thought to be likely an 
arachnoid cyst or a possible epidermoid tumor.  In December 1987, 
the Veteran experienced a 48-hour period of amnesia, dysphasia, 
temporal lobe like seizures with subsequent EEG showing bi-
frontal slowing, right greater than left.  Upon further 
evaluation in January 1987, the impression was that there was 
evidence of a partial complex seizure disorder.  The Veteran was 
also evaluated by the Psychiatry Department and diagnosed as 
having a mild adjustment disorder with depressed mood.  He was 
subsequently determined by the Physical Evaluation Board to be 
unfit for duty.  Based on these findings, the Board acknowledges 
there is evidence of a disease or injury in service.  

To the extent the Veteran is shown in service to have had a prior 
history of staring spells dating back to childhood, the Board 
notes that neurological findings were noted as normal upon 
clinical evaluation at his enlistment examination.  In this 
regard, the Veteran's disability was not documented upon entry 
into service.  Applying the pertinent legal criteria to the facts 
herein, because no neurological disability, to include a seizure 
disorder, was noted on the examination report at the time of 
enlistment, the presumption of sound condition attaches in this 
case.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

As explained above, the presumption of sound condition for 
disorders not noted on the entrance examination report can be 
rebutted only by a showing of clear and unmistakable evidence 
both that the seizure disorder existed prior to service and that 
it was not aggravated by service.  VAOPGCPREC 3-2003; Cotant, 17 
Vet. App. at 116.  With respect to the first "prong" of this 
test, the Board does not find there to be clear and unmistakable 
evidence that the Veteran's seizure disorder existed prior to 
service; as such, the presumption of soundness is not rebutted. 
Specifically, an August 1993 University of Michigan neurology 
report indicates that the Veteran's history of staring spells is 
more suspicious of dissociative episodes of psychiatric origin 
than for a seizure disorder.  In addition, a January 1994 
psychiatric report states that the Veteran's history of abnormal 
sensory experiences, which were dissociative in nature, may be 
consistent with either a valid seizure disorder or psychiatric 
etiology.  Given that the evidence is not clear and unmistakable 
in showing that the Veteran's seizure disorder existed prior to 
service, the Veteran is presumed to have been sound upon entry to 
service.  It follows that because the presumption of sound 
condition at entrance to service cannot be rebutted, it must be 
assumed as a matter of law that the Veteran did not have a 
neurological disorder, to include a seizure disorder, upon entry 
to service.  

The Board must now address the question of whether there is 
evidence of a current disability.  Even though the Veteran was 
diagnosed with a right temporal lobe lesion, partial complex 
seizure disorder and mild adjustment disorder with depression in 
service, the medical evidence of record fails to demonstrate that 
he currently suffers from a seizure disorder as a result.  On VA 
neurological examination in November 1988, the diagnosis was 
single seizure and no neurologic disability.  Thereafter, an EEG 
study in November 1992 was normal; with no focal or epileptiform 
features present.  A February 1993 CT scan of the brain was also 
normal, with no evidence of mass or mass defect.  An EEG study in 
August 1993 was abnormal due to bi-hemispheric slowing with a 
left temporal emphasis; however, there was no persistent slowing 
or epileptiform activity seen.  In December 1993, an MRI of the 
brain was normal, with no mass, mass effect or shift of midline 
structures seen.  An EEG study at the time was likewise normal; 
as before, it was noted that no epileptiform activity or focal 
slowing was observed.  Subsequently, a November 2001 MRI of the 
brain showed the stable appearance of a small high intensity 
lesion along the medial aspect of the right temporal lobe without 
any significant enhancement; it was noted that this most likely 
represented a small lipoma and that its clinical significance was 
doubtful.  

In July 2002, the Veteran reported that he had not had any 
seizures since a previous episode of a grand mal seizure some 
time ago.  Shortly thereafter, an EMG was normal.  In December 
2002, the Veteran denied any seizures or seizure-like episodes.  

Most recently, the Veteran was afforded a VA examination in 
November 2009 to assess the current nature and etiology of his 
claimed seizure disorder.  It was noted that the Veteran had not 
seen a physician regarding this condition in the last six years.  
An EEG later conducted in December 2009 was normal, with no 
evidence of foal, lateralizing or epileptiform features.  
Following a review of these results, the examiner opined that the 
question of whether the Veteran had a seizure disorder related to 
military service could not be resolved without resorting to mere 
speculation.  The examiner explained that it was very difficult 
to determine if the Veteran had true seizures because he was 
shown to have been non-compliant with medications while being 
treated in service and had no further seizure-like activity after 
2002.  The examiner noted that it was possible that the Veteran 
had one seizure of one type complicated by another type of 
seizure that had begun in childhood.  Nevertheless, since there 
had been no seizure or medication since 2001, whatever trigger 
the initial event might have resolved.  It was noted that his 
current EEG was normal, while awake and during transient natural 
light sleep.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence of record establishes that the 
Veteran does not currently have a seizure disorder.  
Notwithstanding his in-service diagnosis of partial complex 
seizure disorder, the medical evidence altogether demonstrates at 
most that the Veteran had a single episode of seizure in service 
and none thereafter.  Although the Veteran has, in the course of 
medical treatment over the years, reported post-service episodes 
of seizures and staring spells, there is no competent evidence to 
confirm these accounts.  The Veteran is not shown to have a 
confirmed diagnosis of seizure disorder at any time since his 
discharge from service.  His self-reported history of seizure 
disorder is entirely inconsistent with the EEG studies and other 
tests discussed above.  Indeed, these tests have consistently 
revealed negative findings for epileptiform activity.  If 
anything, medical evidence suggests that the nature of the 
Veteran's disorder may be of psychiatric etiology as opposed to a 
seizure disorder.  

Furthermore, the Board finds that there is reason to call into 
question the reliability of the Veteran's self-reported symptoms, 
as reflected in his post-service medical records.  For example, 
in November 1992, it was noted that a fair amount of the 
information that the Veteran had presented regarding his history 
of seizure disorder was inconsistent with the medical records he 
had provided.  To the extent the post-service medical records 
show the Veteran to have a seizure disorder, this appears to be 
based on history as reported by the Veteran himself.  In this 
regard, the Board finds the Veteran's self-reported history of 
having a seizure disorder to be not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.).  

Taking into account all of the relevant evidence of record, the 
Board finds that there is no competent evidence showing that the 
Veteran has a current seizure disorder.  The Board notes that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110; see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In 
this case, having concluded that there is no evidence of a 
current disability, the Board need not undertake an analysis as 
to whether there is medical evidence of a nexus between the 
claimed disability and service.  

Without medical evidence of a current disability, the Veteran's 
claim fails to meet the requirements for service connection.  See 
Hickson, supra.  Accordingly, service connection for a seizure 
disorder is not warranted.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

Service connection for a seizure disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


